EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Baxter on 5/9/2022.

The application has been amended as follows: 

Claim 13 (amended): A method for producing an antibacterial photocatalytic ceramic, said method comprising: 
(a) providing an amorphous compound containing titanium 
(b) providing a biomimetic material or a biomaterial , said biomaterial comprising calcium phosphate or said biomimetic material comprising calcium phosphate; 
(c) functionalizing said biomimetic material or said biomaterial amorphous compound containing titanium 
(d) adding said functionalized composite to a ceramic mixture, and/or applying said functionalized composite on a ceramic semi-finished product, where ceramic semi-finished product means the ceramic material before heating 
(e) 
Claim 14 (amended): The method according to claim 13, wherein the amorphous compound containing titanium is selected from the group consisting of at least one of: titanium(IV) oxysulphate, titanium tetrachloride, titanium tetraisopropoxide, titanium isopropoxide, and titanium oxychloride.
Claim 16 (amended): The method according to claim 13, wherein in step (b), a biomimetic material is provided, and said biomimetic material is nanocrystalline hydroxyapatite (nHA) obtained at a pH between 7 and 14, by neutralizing a suspension of calcium hydroxide or calcium acetate or calcium chloride or calcium nitrate drop by drop with phosphoric acid under vigorous stirring for 2-12 hours.
Claim 18 (amended): The method according to claim 13, wherein said functionalization is carried out by adding said amorphous compound containing titanium dropwise to a solution of calcium phosphate in the form of brushite and/or monetite
Claim 19 (amended): The method according to claim 13, wherein said functionalization is carried out with doped titanium and said amorphous compound containing titanium is added dropwise in suspension with one or more solvated metal ions selected from the group consisting of Cu, Zn, Ag, Sr, Al, Sb, W, Mn, Sn, V, Cr, Zr, Mo, and Pd.

Further, Claims 23-26 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736